Title: From George Washington to John Pray, 28 June 1781
From: Washington, George
To: Pray, John


                        Sir

                            Head Quarters Peekskill June 28th 1781
                        
                        Yours of this day has been received.
                        You will be pleased to send me immediately a State of the Detachment under your Command specifying
                            particularly the number of Officers & Men in the Garrison & on the Water Guard. I am Sir Your Most Obed.
                            Servt
                        
                            Go: Washington
                        
                    